                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 UNITED STATES OF AMERICA                           )
                                                    )
                                                    )    NO. 3:18-cr-00011
 v.                                                 )
                                                    )    JUDGE CAMPBELL
                                                    )
 KENNETH THREALKILL                                 )
                                                    )

                                MEMORANDUM AND ORDER

        Pending before the Court are Defendant’s Motion to Suppress the Fruits of the Search of

4571 Clarksville Pike, Nashville, Davidson County, Tennessee, on October 10, 2016 (Doc. No.

65), and the Government’s Response (Doc. No. 67). Through the Motion, Defendant challenges

a search warrant issued on October 10, 2016, and seeks suppression of: (1) the fruits of the search;

(2) all testimony of law enforcement officers relating to observations made by them while engaged

in the search; (3) any statements made by Defendant during or after the search; and (4) any

evidence that was the result of investigatory leads obtained as a result of the search. For the reasons

set forth herein, the Motion is DENIED.

        The affidavit supporting the search warrant at issue here was signed by Detective Harrison

Nearn of the Metro Nashville Police Department, and provides, in pertinent part, as follows:

        During the course of this narcotics investigation, your affiant received information
        that Kenneth Threalkill (SSN: . . .) engages in the sale of cocaine and is usually
        armed with a handgun. The phone number, . . ., was determined to be the phone
        number used to contact Kenneth Threalkill (SSN: . . .). Detectives also learned
        Kenneth Threalkill . . . drives a black Toyota Camry; as well as, an older model
        light blue truck. Additionally, detectives learned Kenneth Threalkill . . . lives in a
        house with his mother on Clarksville Pike, north of Briley Parkway. During the
        investigation, detectives learned Kenneth Threalkill . . . lives at 4571 Clarksville
        Pike, Nashville, Davidson County, Tennessee.




      Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 1 of 10 PageID #: 160
  As part of this investigation, your affiant conducted two separate trash pulls at 4571
  Clarksville Pike, Nashville, Davidson County, Tennessee, in search of evidence of
  narcotic related activity. On August 30, 2016, detectives conducted the first of two
  trash pulls from the residence. During the first trash pull detectives removed the
  tied trash bags from the trash can that was set in the bicycle lane of Clarksville Pike,
  directly in front of 4571 Clarksville Pike, Nashville, Davidson County, Tennessee,
  for regular trash pick-up service. The contents of the tied trash bags were examined
  in an attempt to locate evidence of illegal drug activity. Your affiant located twenty-
  three (23) clear plastic sandwich styles (sic) bags with missing corners or bottoms
  and (6) small pill-sized Ziploc style bags. Inside a number of these plastic bags your
  affiant located a white powdery residue. This residue was field-tested and field-
  tested positive for cocaine. Your affiant also recovered a piece of mail bearing the
  name of Kenneth Threalkill and the address of 4571 Clarksville Pike, Nashville,
  Davidson County, Tennessee. All of the recovered items (evidence and mail) were
  found within the same tied trash bags. From your affiant’s training and experience,
  I immediately recognized the numerous plastic bags with missing bottoms and
  corners and the small pill-sized Ziploc style plastic bags to be consistent with
  material used for packaging narcotics for the purpose of resale.

  Within the past seventy-two hours, your affiant conducted a second trash pull from
  4571 Clarksville Pike, Nashville, Davidson County, Tennessee. During this second
  trash pull detectives removed the tied trash bags from the trash can that was set in
  the bicycle lane of Clarksville Pike, directly in front of 4571 Clarksville Pike,
  Nashville, Davidson County, Tennessee, for regular trash pick-up service. The
  contents of the tied trash bags were examined in an attempt to locate evidence of
  illegal drug activity. Your affiant located nine (9) clear plastic sandwich styles (sic)
  bags with missing corners or bottoms. Inside a number of these plastic bags your
  affiant located a white powdery residue. This residue was field-tested and field-
  tested positive for cocaine. Your affiant also recovered pieces of mail bearing the
  name of Kenneth Threalkill and the address of 4571 Clarksville Pike, Nashville,
  Davidson County, Tennessee. All of the recovered items (evidence and mail) were
  found within the same tied trash bags. From your affiant’s training and experience,
  I immediately recognized the plastic bags with missing bottoms and corners to be
  consistent with material used for packaging narcotics for the purpose of resale.

  Your affiant conducted a search of the TLO database for the phone number [same
  phone number as in paragraph 1]. According to TLO, the phone number is listed
  to Kenneth Threalkill . . . at 4571 Clarksville Pike, Nashville, Davidson County,
  Tennessee.

  A search of the RMS database was also conducted for the phone number [same as
  above]. According to the RMS database, this phone number was given by Kenneth

                                             2




Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 2 of 10 PageID #: 161
       Threalkill . . . as his phone number when he was last arrested on November 18th,
       2015.

       4571 Clarksville Pike, Nashville, Davidson County, Tennessee, is listed as Kenneth
       Threalkill’s primary residence on both the RMS database; as well as, his state
       issued driver’s license.

       A search of the state vehicle database shows Kenneth Threalkill . . . to be the
       registered owner of a black 2006 Toyota Camry. The address listed on the
       registration of this vehicle also shows 4571 Clarksville Pike, Nashville, Davidson
       County, Tennessee.

       A search of Kenneth Threalkill’s . . . criminal history shows previous arrests and
       convictions for narcotics and violent offenses to include sale of cocaine, aggravated
       robbery, robbery, and simple possession of a controlled substance.

       A search of the TOMIS database shows Kenneth Threalkill . . . to currently be on
       parole.

(Doc. No. 69-1, at PageID # 155-57). The search warrant was issued by Metropolitan Nashville

Davidson County Judicial Commissioner Thomas Edward Nelson on October 6, 2016, and was

executed on October 10, 2016. (Id., at PageID# 152; Doc. No. 65-1, at PageID # 114-15). The

items seized pursuant to the warrant consist of a firearm and ammunition, marijuana, prescription

pills, and drug paraphernalia. (Doc. No. 65-1, at PageID # 114-15).

       Defendant contends the search warrant affidavit lacks probable cause. The Government

argues the search warrant was validly issued. For a warrant to be validly issued, it must have been

based on “probable cause.” United States v. Crawford, 943 F.3d 297, 305 (6th Cir. 2019). A search

warrant is based on probable cause when the supporting affidavit shows “‘a fair probability that

contraband or evidence of a crime will be found in a particular place.” Id. (quoting United States

v. Higgins, 557 F.3d 381, 389 (6th Cir. 2009)); Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct.

2317, 76 L. Ed. 2d 527 (1983). In making that determination, the issuing judicial officer is to

                                                3




   Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 3 of 10 PageID #: 162
examine the “totality of the circumstances.” Id. When the validity of the search warrant is later

challenged by a defendant, the reviewing court is limited to examining “only ‘the information

presented in the four-corners of the affidavit.’” Id. (quoting United States v. Frazier, 423 F.3d 526,

531 (6th Cir. 2005)). A reviewing court must accord “great deference” to the decision of the issuing

court, and reverse that decision only where the issuing court’s discretion was arbitrarily exercised.

Id.

          Defendant argues the affidavit is lacking in probable cause because it relies on information

provided by an informant whose reliability was not established. Although the affidavit does not

specifically state officers obtained information from a confidential informant, the first sentence of

the first paragraph states that Detective Nearn “received information” that Defendant “engages in

the sale of cocaine and is usually armed with a handgun.” (Doc. No. 69-1, at PageID # 155).

Although it is not clear from the affidavit, officers may have also obtained the identifying

information listed in the first paragraph, i.e., phone number and address, from a confidential

source.

          In considering search warrant affidavits relying on the hearsay information of a

confidential informant or anonymous tipster, the court must consider the veracity, reliability, and

the basis of knowledge for that information, as well as whether the informant’s hearsay statements

have been corroborated by surveillance or other means. United States v. Franklin, 622 Fed. Appx.

501, 509 (6th Cir. 2015). If the search warrant had been issued based only on the information set

forth in the first sentence of the affidavit, the failure to establish the reliability of the information

stated there would likely undermine a finding of probable cause. The Court must consider the


                                                   4




      Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 4 of 10 PageID #: 163
entire affidavit, however, in evaluating Defendant’s challenge to the search warrant. In viewing

the first sentence in light of the entire affidavit, the statement that the defendant sells cocaine and

is usually armed may be characterized as background information, explaining the ensuing

investigation described in the subsequent paragraphs. As for the phone number, address, and

vehicle information apparently provided by the informant, that information was corroborated by

certain database searches conducted by officers as outlined in the latter part of the affidavit. Thus,

Defendant’s challenge to the first paragraph of the affidavit does not undermine the probable cause

determination of the issuing judge.

       Defendant also argues the evidence described in the affidavit is insufficient to establish

probable cause because any nexus between Defendant’s residence and the evidence sought is

lacking. Defendant cites United States v. McPhearson, 469 F.3d 518 (6th Cir. 2006) to support his

argument. In McPhearson, police arrested the defendant on the front porch of his home, and

recovered drugs on his person during the subsequent pat-down search. 469 F.3d at 520. Based on

that discovery, the officers obtained a search warrant for the residence to search for evidence of

drug trafficking. Id., at 521. The Sixth Circuit held the warrant was without probable cause because

the affidavit “did no more than state that McPhearson, who resided at [the residence to be

searched], was arrested for a non-drug offense with a quantity of crack cocaine on his

person.” Id., at 524. The court explained that “[a] suspect’s mere presence or arrest at a residence

is too insignificant a connection with that residence to establish that relationship necessary to a

finding of probable cause.” Id.

       Defendant also relies on United States v. Abernathy, 843 F.3d 243 (6th Cir. 2016) and


                                                  5




    Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 5 of 10 PageID #: 164
United States v. Brown, 828 F.3d 375 (6th Cir. 2018). In Abernathy, the search warrant affidavit

stated that a trash pull conducted at a residence where the defendant was presumably staying

revealed several marijuana roaches, several plastic sealed bags (like those used to resale marijuana)

containing marijuana residue, and mail addressed to the defendant. 843 F.3d at 247-48. Although

the defendant had a lengthy history of drug and weapons charges, that information was not

presented to the issuing judge. Id. The Abernathy Court held the trash pull evidence “did not create

a fair probability that drugs would be found in Defendant’s home.” 843 F.3d at 254. The court

explained that there was no way of knowing if the trash-pull evidence came from the defendant’s

residence at all, or if it did, whether it was in the residence recently. Id., at 255. “[T]he critical

missing ingredient from the Affidavit was evidence that Defendant had been involved in past drug

crimes.” Id.

       In Brown, the search warrant affidavit for the defendant’s home stated that police had

recovered drugs from a car registered to the defendant’s home address but parked at a

codefendant’s house. Id. at 379–80. The affidavit also stated that the defendant had a criminal

history involving drug offenses. Id., at 380. The Sixth Circuit held the affidavit was not sufficient

to establish probable cause that the defendant distributed or stored narcotics at his home. Id., at

381-85.

       The Government argues the search warrant affidavit in this case describes a more direct

link with Defendant’s residence than in McPhearson, and describes more evidence of ongoing

drug trafficking than in Abernathy or Brown. In that regard, the Government argues, this case is

more factually similar to United States v. Talley, 692 Fed. Appx. 219 (6th Cir. 2017). In Talley, the


                                                  6




    Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 6 of 10 PageID #: 165
search warrant affidavit stated that officers approached the defendant’s residence and smelled the

odor of marijuana. Id., at 220. Eleven days later, the affiant stated, officers conducted a trash pull

at the residence and discovered a small amount of marijuana in a sealed bag. Id. Finally, the

affidavit stated the defendant had an extensive criminal history, including a conviction for the sale

of cocaine. Id. The Sixth Circuit held this information was sufficient to establish probable cause.

Id., at 222-23. In reaching its decision, the court distinguished Abernathy:

        [In Abernathy], we held that a ‘small quantity of marijuana paraphernalia’ found in
        the defendant's trash, 843 F.3d at 255 - consisting of several marijuana roaches and
        plastic heat-sealed bags commonly used for drug packaging, id. at 247 - was
        ‘insufficient, standing alone, to create probable cause to search [the defendant's]
        residence,’ id. at 256–57 (emphasis added). But Abernathy provides no assistance
        here. Detective England's affidavit - unlike the affidavit in Abernathy - details facts
        beyond the trash-pull evidence to support probable cause: namely, that Detectives
        Bevis and Bowers smelled a strong unburnt-marijuana odor radiating from the
        home, and that Talley had a prior conviction for drug trafficking.

Id., at 222.

        According to the affidavit in this case, the first trash pull occurred on August 30, 2016, and

revealed 23 sandwich bags, some with cocaine residue, and all with missing corners or bottoms,

along with six pill-sized bags. Officers also recovered mail bearing Defendant’s name and the

address of the residence in the same tied trash bag as the drug evidence. As Officer Nearn pointed

out, plastic bags with missing bottoms and corners and small pill-sized bags are used in the resale

of narcotics. The second trash pull, conducted within three days of issuance of the warrant,

revealed nine sandwich bags with missing corners or bottoms, some containing cocaine residue.

Also found in the trash was mail addressed to Defendant at the residence to be searched. All these

items were found within the same tied trash bag. Unlike McPhearson and Brown, the drug


                                                  7




    Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 7 of 10 PageID #: 166
evidence was connected to Defendant and his residence because that evidence and Defendant’s

discarded mail were found in the same tied trash bag. Database information further confirmed

Defendant’s connection to the residence through his phone number, driver’s license, and vehicle

registration. And unlike Abernathy, the drug evidence went beyond a suggestion of simple use or

possession; the multiple torn baggies were indicative of packaging for resale. Adding to the

probable cause calculation, the affidavit indicates Defendant had a prior arrest and/or conviction

for the sale of cocaine,1 and was currently on parole. Thus, the evidence outlined in the affidavit

established probable cause to believe evidence of drug trafficking would be found in Defendant’s

residence.

       Defendant also argues the trash-pull evidence is too stale to support a finding of probable

cause. Indeed, “stale” information cannot be used in a probable cause determination. United States

v. Perry, 864 F.3d 412, 414-15 (6th Cir. 2017). To determine whether information in a search

warrant affidavit is stale, a reviewing court is to consider: (1) the character of the crime (chance

encounter in the night or regenerating conspiracy); (2) the criminal (nomadic or entrenched); (3)

the thing to be seized (perishable and easily transferrable or of enduring utility to its holder); and

(4) the place to be searched (forum of convenience or secure operation base). United States v.

Curry, 723 Fed. Appx. 314, 317 (6th Cir. 2018) (citing United States v. Frechette, 583 F.3d 374,

377 (6th Cir. 2009)). “Given the mobile and quickly consumable nature of narcotics, evidence of

drug sales or purchases loses its freshness extremely quickly.” Id. (quoting United States v. Brooks,



1
    Defendant points out that the affidavit does not contain information regarding the age of his drug
offenses. The Talley Court concluded, however, that the defendant’s nine-year-old cocaine trafficking
conviction “remains germane despite its age.” Id., at 222-23.
                                                  8




    Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 8 of 10 PageID #: 167
594 F.3d 488, 493 (6th Cir. 2010)).

       When paired with other information, however, evidence of somewhat older drug sales

supports the existence of probable cause. See Perry, 864 F.3d at 414-15 (evidence of drug sales

two to 51 days before issuance of the search warrant, along with evidence of an ongoing drug

business, supports probable cause determination); United States v. Greene, 250 F.3d 471, 480‐81

(6th Cir. 2001) (23-month-old evidence of drug sales was not stale when paired with information

regarding a drug delivery in the month prior to issuance of the search warrant). In this case, as

described above, the older evidence of drug trafficking obtained in the first trash pull was

combined with similar evidence obtained within three days before issuance of the warrant. The

finding of probable cause made by the issuing judge was not based solely on “stale” information.

       The Government argues that, even if the search warrant affidavit were to be found lacking

in probable cause, suppression is not warranted in this case because the officers executing the

warrant relied on its validity in good faith under United States v. Leon, 468 U.S. 897, 104 S. Ct.

3405, 82 L. Ed. 2d 677 (1984). In Leon, the Supreme Court held that the exclusionary rule should

not bar admission of evidence "seized in reasonable, good-faith reliance on a search warrant that

is subsequently held to be defective." 104 S. Ct. at 3411; see also United States v. Richards, 659

F.3d 527, 542 (6th Cir. 2011). The Leon Court identified four situations in which the exception

would not apply: (1) where the affidavit supporting the search warrant contains knowing or

reckless falsity; (2) where the issuing magistrate failed to act in a neutral and detached manner; (3)

where the support affidavit was "'so lacking in indicia of probable cause as to render official belief

in its existence entirely unreasonable'"; and (4) where the warrant is so facially deficient, through,


                                                  9




    Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 9 of 10 PageID #: 168
for example, lack of particularity regarding the place to be searched or the things to be seized, as

to negate the possibility of objectively reasonable reliance. Leon, 104 S. Ct. at 3421. Defendant

argues the affidavit fails to contain a minimally sufficient nexus between drug trafficking and his

residence.

       As described above, the Court is persuaded the affidavit sufficiently connects evidence of

drug trafficking with Defendant’s residence. The information in the affidavit describes two trash

pulls, one within three days of the issuance of the warrant, revealing evidence of cocaine and pill

sales tied to Defendant and the address to be searched. In addition, officers corroborated

Defendant’s connection with the residence through various database searches. Finally,

Defendant’s criminal history revealed an arrest and/or conviction for the sale of cocaine. This is

not a case in which “‘even a cursory reading of the warrant . . . would have revealed a glaring

deficiency that any reasonable police officer would have known was constitutionally fatal.’”

Richards, 659 F.3d at 542-43 (quoting Groh v. Ramirez, 540 U.S. 551, 564, 124 S. Ct. 1284, 157

L. Ed. 2d 1068 (2004)). Thus, the Court concludes that even if probable cause were found to be

lacking, suppression is not warranted because the search warrant was executed in good faith.

       For these reasons, the Court concludes that Defendant’s challenge to the search warrant is

without merit. Thus, Defendant’s request to suppress the items seized, and the fruits of the search,

including testimony of officers and his own statements, is denied.

       It is so ORDERED.

                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE


                                                10




   Case 3:18-cr-00011 Document 70 Filed 08/13/20 Page 10 of 10 PageID #: 169
